UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended July 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-55254-10 Drinks Americas Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 87-0438825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 372 Danbury Road Suite 163 Wilton, CT (Address of principal executive offices) (Zip Code) (203) 762-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No
